Case: 4:16-cv-01440-HEA Doc. #: 243 Filed: 09/03/21 Page: 1 of 6 PageID #: 5579




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TEDDY SCOTT, et al.,                   )
                                       )
      Plaintiffs,                      )
                                       )
             v.                        )       Case No. 4:16CV1440 HEA
                                       )
DYNO NOBEL, INC.,                      )
                                       )
      Defendant.                       )

                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiffs’ Motion for Sanctions for

Failure to Timely Produce Plant Start-up Data from March 19 and 20, 2015 and

Shutdown Checklist, [Doc. No. 106], and Plaintiffs’ Renewed Motion for

Sanctions, [Doc. No 214]. Plaintiff originally filed a Motion for Sanctions

Regarding the March 20, 2015 Startup Data and Shutdown Checklist. The original

motion was denied as moot when the Court granted Defendant’s Motion for

Summary Judgment. This Order granting the Motion for Summary Judgment was

reversed on appeal by the Eighth Circuit Court of Appeals and remanded the

matter. In its decision, the Appellate Court declined to rule on interlocutory

discovery issues. Accordingly, Plaintiffs have renewed their motion for sanctions.

                              Facts and Background




                                           1
Case: 4:16-cv-01440-HEA Doc. #: 243 Filed: 09/03/21 Page: 2 of 6 PageID #: 5580




       The factual background was set forth in the Court’s August 29, 2018

Opinion, Memorandum and Order: Plaintiffs Teddy and Melanie Scott

(collectively, “Plaintiffs”) are a married couple; both are citizens of Kentucky.

Defendant Dyno Nobel, Inc. (“Dyno Nobel” or “Defendant”) is a Delaware

corporation with its principal place of business in Utah. Defendant owns and

operates a nitric acid manufacturing facility in Louisiana, Missouri (the “Plant”).

On March 20, 2015, Plaintiff Teddy Scott was working as a contractor at the

Calumet Lubricants Co. (“Calumet”) manufacturing facility, which is located south

of and adjacent to the Dyno Nobel Plant.

       Plaintiffs allege that while working at the neighboring Calumet facility, Mr.

Scott was exposed to harmful substances allegedly emitted from a smokestack at

Dyno Nobel’s Plant. Plaintiffs assert that the harmful substances were oxides of

nitrogen (“NOx”)1 which are released from the Plant during nitric acid operations.

       About ten times per year, nitric acid operations at the Plant are shut down for

maintenance. Defendant must then perform a “start-up” process to recommence

nitric acid operations. During start-up, NOx emission levels are higher than they

are during normal operations. Defendant’s written safety procedures relating to

start-ups include evacuating employees from certain areas of the Plant prior to



1
 The parties do not dispute that, as used here, the term “NOx” includes nitric oxide (NO) and
nitrogen dioxide (NO2).
                                               2
Case: 4:16-cv-01440-HEA Doc. #: 243 Filed: 09/03/21 Page: 3 of 6 PageID #: 5581




start-up and informing other Dyno Nobel employees and the neighboring Calumet

facility when a start-up is commencing.

      On March 19, 2015, Defendant began the start-up process, but a mechanical

failure around 5:00 a.m. on March 20 shut down the Plant’s nitric acid operations.

Around 8:30 a.m. on March 20, Defendant began the start-up process again. There

was low cloud cover near the Plant. Plaintiffs allege that during start-up, a visible

red-orange plume of NOx and other harmful emissions was released from

Defendant’s smokestack, “which remained low to the ground and changed

directions due to wind, eventually passed over to, above, and onto the Calumet

Facility,” where Mr. Scott was outside working. Mr. Scott allegedly ingested,

inhaled, and was otherwise exposed to NOx emissions. As a result of this contact

with harmful chemicals, Mr. Scott allegedly sustained serious and permanent

personal injuries including development of respiratory, pulmonary, and

neurological conditions.

      In Count I, Plaintiffs allege that Defendant had a duty to manage and operate

the Plant in a reasonable manner and in a manner so as to avoid discharge of highly

toxic substances from its smokestacks when it was foreseeable that the discharge

of those substances could drift into the working environment of workers at the

Calumet facility. Plaintiff further alleges that Defendant breached its duty and as a

direct and proximate cause Plaintiff was damaged. In Count II, Melanie Scott


                                           3
Case: 4:16-cv-01440-HEA Doc. #: 243 Filed: 09/03/21 Page: 4 of 6 PageID #: 5582




alleges that due to Mr. Scott experiencing these injuries, she lost the consortium

and services of her husband.

                                     Discussion

      Plaintiffs contend Defendant intentionally withheld plant start-up data that

occurred on March 19 and 20, 2015. Plaintiffs argue Defendant represented that all

start-up data had been provided until it produced its own expert witness whose

testimony is an analysis of the data and the foundation for criticism of Plaintiffs’

expert for failing to consider the withheld data. Plaintiffs seek sanctions under

Rule 37 of the Federal Rules of Civil Procedure to this alleged failure to disclose

the data requested.

      Defendant disputes that it withheld anything requested of it. Defendants

argue that contrary to Plaintiffs’ challenges, Plaintiffs were provided all the

documents Plaintiffs sought. Indeed, Defendant argues that while information

from databases may be otherwise discoverable, the rules demand specificity and

require the party seeking data extraction from databases must specifically identify

the databases to be searched and the specific information that is sought from the

databases. No data extraction from Defendant’s databases was ever requested.

      Plaintiffs believe Defendant’s failure to produce the data extractions

regarding the start up and shutdown checklist was an intentional failure of

Defendant to produce discoverable material. Defendant’s position is that it was not


                                           4
Case: 4:16-cv-01440-HEA Doc. #: 243 Filed: 09/03/21 Page: 5 of 6 PageID #: 5583




asked for the extraction of data from the databases and that it provided the

documents and spreadsheets that Plaintiffs consistently requested. While

discovery in this matter has been and continues to be clouded in murkiness,

Defendant’s representations to the Court convince the Court that Defendant did not

intentionally withhold discoverable data. That being said, while Defendant indeed

provided the documents requested, it did nothing to try to clarify if Plaintiffs were

searching for anything within the databases; it would not have been prejudiced in

anyway by discussing the extraction, as is evident at this time, since Plaintiff now

has the data extraction. Indeed, the rules relating to discovery and the process of

discovery itself is intended to shed light upon relevant and material facts and

circumstances. Neither is intended to be a shield to obfuscate matters that are

relevant and material.

                                     Conclusion

      Based on the foregoing, the Court finds Defendant did not intentionally

withhold discoverable material and therefore sanctions are not warranted.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs’ Motion for Sanctions, [Doc.

No. 106] and their Renewed Motion for Sanctions, [Doc. No. 214] are DENIED.

      Dated this 3rd day of September, 2021.




                                          5
Case: 4:16-cv-01440-HEA Doc. #: 243 Filed: 09/03/21 Page: 6 of 6 PageID #: 5584




                              ________________________________
                                HENRY EDWARD AUTREY
                              UNITED STATES DISTRICT JUDGE




                                       6
